        Case 1:08-cv-10934-LAP Document 2316 Filed 09/03/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                               08 Civ. 10934 (LAP)
IN RE: 650 FIFTH AVENUE AND
RELATED PROPERTIES                                     ORDER




LORETTA A. PRESKA, Senior United States District Judge:

     The Court has reviewed Claimants’ letter dated September 2,

2020.    (See dkt. no. 2315.)     The thrust of that letter is (1) that

the Court’s orders scheduling the Section 985(d) hearing (dkt. no.

2302) and rescheduling the Section 985(d) hearing (dkt. no. 2309)

amounted to a functional denial of Claimants’ motion to stay this

action--including the Section 985(d) hearing--pending the parties’

cross-appeals of the Court’s February 13, 2020, and March 2, 2020

orders (dkt. no. 2300), and (2) that this Court’s effective denial

of Claimants’ motion to stay means that their motion for the same

stay before the Court of Appeals is properly before that court.

The Court agrees.       Claimants’ motion to stay this action pending

the parties’ cross-appeals (dkt. no. 2300) is denied, and the Court

considers Claimants’ motion to stay to be properly before the Court

of Appeals.

SO ORDERED.

Dated:       New York, New York
             September 3, 2020


                                      1
Case 1:08-cv-10934-LAP Document 2316 Filed 09/03/20 Page 2 of 2



                      __________________________________
                      LORETTA A. PRESKA
                      Senior United States District Judge




                              2
